            Case 1:20-cv-10942-CM Document 3 Filed 01/07/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TOWAKI KOMATSU,

                                Plaintiff,
                                                                20-CV-10942 (CM)
                    -against-
                                                                      ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

         In light of the attached order, issued by Judge Edgardo Ramos in the matter of Komatsu

v. City of New York, 1:20-CV-7046, 62 (S.D.N.Y. Jan. 5, 2021), the Court directs the Clerk of

Court to administratively close this action.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     January 7, 2021
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
          Case
          Case 1:20-cv-07046-ER
               1:20-cv-10942-CM Document
                                 Document62 Filed 01/07/21
                                          3 Filed 01/05/21 Page
                                                           Page 21 of
                                                                   of 54




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      ORDER
TOWAKI KOMATSU,
                                                           20-CV-7046 (ER) (LEAD CASE)
                                 Plaintiff,                20-CV-7502 (ER)
                                                           20-CV-8004 (ER)
                   – against –                             20-CV-8251 (ER)
                                                           20-CV-8540 (ER)
THE CITY OF NEW YORK, et al.,                              20-CV-8933 (ER)
                                                           20-CV-9151 (ER)
                                                           20-CV-9154 (ER)
                                 Defendants.               20-CV-9354 (ER)


Ramos, D.J.:

       The Court is in receipt of Plaintiff’s letters dated December 30, 2020 and January 2,

2021. Docs. 59-61. The Court is also aware of a new Complaint filed by Plaintiff that has yet to

be assigned to a judge in this District. See Komatsu v. City of New York, No. 20-cv-10942 (UA).

  I.   Filings in Komatsu v. City of New York, No. 20-cv-7046

       Plaintiff makes several requests in his letters dated December 30, 2020 and January 2,

2021. Regarding the first December 30 letter (Doc. 59), Plaintiff has failed to show that the

Second Circuit’s decision in Agudath Israel of America v. Cuomo, No. 20-3572 (2d Cir. Dec. 28,

2020) constitutes controlling precedent sufficient to merit reconsideration of the Court’s

December 15 order imposing filing restrictions on Plaintiff. See Doc. 45, Doc. 59. Agudath

Israel of America dealt with physical capacity limits in houses of worship, and found that

Governor Cuomo’s executive orders likely violated the Free Exercise Clause by imposing stricter

capacity restrictions as applied to houses of worship than as applied to certain other secular

activities. These facts bear no resemblance to the Court’s December 15 order, which did not

pertain to Defendant’s Free Exercise rights and merely imposed reasonable page limit
             Case
             Case 1:20-cv-07046-ER
                  1:20-cv-10942-CM Document
                                    Document62 Filed 01/07/21
                                             3 Filed 01/05/21 Page
                                                              Page 32 of
                                                                      of 54




restrictions on his voluminous filings after providing him with adequate notice and opportunity

to be heard.

          Plaintiff also requests immediate permission to file an amended complaint. Doc. 59-60.

The request is denied because Plaintiff has already amended his complaint once as of right. See

Fed. R. Civ. P. 15(a)(2). 1 The Court is thus entitled to weigh Defendants’ views in determining

whether to grant leave to amend again.

          Plaintiff also requests leave to file more than 10 pages in reply to Defendants’ December

21, 2021 letter response to his December 14 letter. See Docs. 44, 52, 61. The request is denied.

In addition to being reasonable, the 10-page limit is consistent with the typical 10-page limit on

reply memoranda of law permitted by this Court’s Individual Practices. See Individual Practices

B.i. Thus, even if the Court were to construe Plaintiff’s submission as a reply brief to

Defendants’ letter response, Plaintiff has failed to show that he should be granted pages in

addition to what other litigants would ordinarily receive.

    II.   Plaintiff’s Newly Filed Case, No. 20-cv-10942

          Finally, on December 25, 2021 Plaintiff filed an 82-page complaint in another unassigned

case, Komatsu v. City of New York, No. 20-cv-10942 (UA). This Complaint did not comply with

the restrictions imposed in this Court’s December 15, 2021 order. In relevant part, this Court’s

December 15, 2021 order required the following:

          To seek permission to file a new action in this court, Plaintiff must:

          a) Submit a one-page motion in this case titled “Motion for Leave to File a New
             Action” that explains why he should be permitted to file the new action or proceeding
             as opposed to submitting an amended pleading in this consolidated action; and



1
 Nothing about this Order prohibits Plaintiff from arguing that any claims relating to a January 8, 2018 public
meeting relate back to his other claims in this case under Rule 15(c) in the event he is granted leave to file an
amended complaint. The Court expresses no view on the merits of such an argument.

                                                           2
          Case
          Case 1:20-cv-07046-ER
               1:20-cv-10942-CM Document
                                 Document62 Filed 01/07/21
                                          3 Filed 01/05/21 Page
                                                           Page 43 of
                                                                   of 54




       b) Include a one-page statement, made under penalty of perjury, stating that the new
          claims are not frivolous or made in bad faith, that the lawsuit is not brought for any
          improper purpose, such as to harass or cause unnecessary delay, and that the filing
          complies with this Court’s orders, the Federal Rules of Civil Procedure, and this
          Court’s Local Rules.

       If the Court grants Plaintiff permission to file a new action, the complaint in that new
       action must not exceed 25 pages. If the Court denies Plaintiff permission to file a new
       action, but instead directs Plaintiff to file an amended pleading in the consolidated action,
       the amended pleading must not exceed 25 pages.

       Doc. 45 at 3.

       Thus, Plaintiff has failed to (1) seek leave to file a new action before doing so; (2) certify

that the claims are not frivolous or brought in bad faith; and (3) comply with the applicable 25-

page limit for new Complaints.


       The Clerk of Court is therefore respectfully instructed to strike the Complaint in Komatsu

v. City of New York, No. 20-cv-10942 (UA) for failure to comply with the Court’s December 15,

2020 Order in this case.


III.   Conclusion


       Plaintiffs’ requests as set forth in docket numbers 59-61 in this case are DENIED.


       The Clerk of Court is also respectfully instructed to strike the Complaint in Komatsu v.

City of New York, No. 20-cv-10942 (UA) for failure to comply with the Court’s December 15,

2020 order in this case. To seek leave to refile this Complaint, Plaintiff must submit a one-page

motion in this case titled “Motion for Leave to File a New Action” that explains why he should

be permitted to file the new action or proceeding as opposed to submitting an amended pleading

in this consolidated action; and include a one-page statement, made under penalty of perjury,

stating that the new claims are not frivolous or made in bad faith, that the lawsuit is not brought



                                                 3
           Case
           Case 1:20-cv-07046-ER
                1:20-cv-10942-CM Document
                                  Document62 Filed 01/07/21
                                           3 Filed 01/05/21 Page
                                                            Page 54 of
                                                                    of 54




for any improper purpose, such as to harass or cause unnecessary delay, and that the filing

complies with this Court’s orders, the Federal Rules of Civil Procedure, and this Court’s Local

Rules. Any new Complaint will be limited to 25 pages. The Clerk of Court is respectfully

directed to mail a copy of this order to Plaintiff and note service on the docket.


         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

It is SO ORDERED.

Dated:     January 5, 2021
           New York, New York

                                                             EDGARDO RAMOS
                                                           United States District Judge




                                                  4
